Title: To George Washington from Lieutenant General Cornwallis, 6 June 1777
From: Cornwallis, Charles, second earl of
To: Washington, George



Sir,
Brunswic [N.J.] June 6th 1777.

Lt Col: Sterling of the 42d Regt wishes to send an Officer with money & necessaries to the men of that Regiment who are confined at Philadelphia & Lancaster: I am to desire that you will please to let me know whether you chuse to comply with Lt Col: Stirling’s Request. I am, Sir, with due Respect Your Most Obedt Servt

Cornwallis

